Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 1, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities:

Regarding [0008-0009]:  The paragraph as currently written is confusing since one of ordinary skill in the art understands that a program operation typically ends when “the program operation is determined as a program pass”. Hence, there would be no need for another programming loop after the previous programming loop. The reader remains confused until the disclosing FIG. 7, wherein applicant makes it clear that the PASS is NOT for the program operation as a whole, the multi loop program operation, but rather is for a program state, among a plurality of program states (see “the first program state P1 is passed” in [0085]).  To clear the confusion up, it is suggested to amend the paragraphs as follows:

[0008] According to an embodiment of the present disclosure,
a semiconductor memory device includes a memory block
including memory cells programmed to a plurality of program
states, a peripheral circuit configured to perform a program
operation including a plurality of program loops for the memory
block, and control logic configured to control the peripheral
circuits to perform the plurality of program loops. The control logic
is configured to control the peripheral circuit to perform a
retention acceleration operation during a current program loop
when a program state 
a result of a program verify operation of a previous program loop
among the plurality of program loops.

[0009] According to an embodiment of the present disclosure,
a method of operating a semiconductor memory device includes
performing a program voltage applying operation of applying a
program voltage to a selected word line among a plurality of word
lines connected to a cell string, the cell string including a plurality
of memory cells programmed to a plurality of program states,
performing a program verify operation on memory cells connected
to the selected word lines, and performing a retention acceleration
operation by boosting a channel of the cell string when a program 
state among the plurality of program states is determined
as a program pass as a result of the program verify operation.

Regarding [0043-0044]:  These paragraphs are awkwardly written with broken sentences.  It is suggested to amend the paragraphs as follows:

[0043] In one embodiment, a retention acceleration operation
may be performed if a program state corresponding to one of the 
plurality of program state [[it]] is determined as a program pass[[,]] 
as a result of a program verify operation 

acceleration operation, the control logic 130 controls the
peripheral circuit 120 to self-boost channels of one or more strings
in the selected memory block.

[0044] For example, in a state in which the source select 
transistors and the drain select transistors of the selected memory 
block are turned off, a potential of the channels of the strings in
the selected memory block is increased by applying the first set
voltage of the high potential to the unselected word lines. At this
time, charges trapped in an unstable state may be removed from
among charges trapped in the memory cells connected to the
selected word line. This may be accomplished by applying the
second set voltage of 0V to the selected word line. Accordingly, a
phenomenon in which a retention characteristic and a threshold
voltage distribution of the memory cells 
improved.

Regarding [0060]:  The paragraph seems have awkward English.  Change “may have the threshold voltage by controlling” to “may have their threshold voltages set by controlling”.

Regarding [0069]:  The paragraph seems have awkward English.  It is suggested to amend the paragraph as follows:

[0069] In order to efficiently control at least one dummy
memory cell, each of the dummy memory cells may have a
threshold voltage set. Before or after an erase operation for the
memory block BLK2, program operations for all or a part of the
dummy memory cells may be performed. When the erase operation
is performed after the program operation is performed, the dummy
memory cells may have the threshold voltage set by controlling a
voltage applied to the dummy word lines connected to the
respective dummy memory cells.

Regarding [0084]:  It is unclear what the subject is in “when it is determined as a program pass”.  Accordingly, it is suggested to amend the paragraph as follows:

[0084] Each of the program loops LOOP1 to LOOP9 may include
a program voltage applying operation and at least one program
verify operation. In addition, some program loops may include a
program voltage applying operation, at least one program verify
operation, and a retention acceleration operation. For example,
when [[it]] a program state is determined as a program pass as 
a result of the program verify operation, the retention acceleration 
operation may be performed in a corresponding program loop or the retention
acceleration operation may be performed in a next program loop.

Regarding [0098]:  The paragraph as written is confusing or awkward, particularly the second sentence of the paragraph. It is suggested to amend the paragraph as follows:

[0098] In the above-described embodiment, an example is
described in which a retention acceleration operation is performed
after the program voltage applying operation is performed in the
current program loop, when [[it]] a program state is determined as a pass based on
the program verify operation in the previous program loop.
However, in one embodiment, the retention acceleration operation
may be performed. in the current program loop, after the program verify operation, in the current program loop, is completed or the retention acceleration operation may be performed, in the current program loop, before the program voltage applying operation is performed in the current program loop

 a program state is determined as a program pass by 
a program verify operation of the current program loop, the
retention acceleration operation may be performed in the current loop immediately
after the program verify operation of the current program loop or
in the next program loop.

Appropriate correction is required.

Claim Objections
Claim 7, 8, 16, and 20 objected to because of the following informalities:  

Regarding claim 7:  The word “when” means “concurrently” but it is believed that Applicant did not intend to use “when” in this sense.  Also, it should be made clear that the program operation, as a whole, is not being determined as a pass but rather one program state among a plurality of program states in an MLC memory is passing verify.  It is suggested to use “based on” since such a term also is used in the specification.  Accordingly, it is suggested to amend the claim as follows:

7. The semiconductor memory device of claim 1, wherein the control logic is configured to 
     39control the program voltage applying operation and the program verify operation to be performed on the selected memory block during the program operation, and 
     control the peripheral circuit to perform the retention 5acceleration operation based on  being a program pass.

Regarding claim 8:  For reasons like those in regards to claim 7, it is suggested to amend the claim as follows:

8.  A semiconductor memory device, comprising: 
     a memory block including memory cells programmed to a 10plurality of program states;    
     a peripheral circuit configured to perform a program operation including a plurality of program loops for the memory block; and 
     control logic configured to control the peripheral circuit to 15perform the plurality of program loops, wherein the control logic is configured to control the peripheral circuits to perform a retention acceleration operation during a current program loop based on  being a program pass.

Regarding claim 16:  Likewise, it is suggested to amend the claim as follows:

16. A method of operating a semiconductor memory device, the method comprising:   
     performing a program voltage applying operation of applying a program voltage to a selected word line among a plurality of word lines connected to a cell string, the cell string including a 42plurality of memory cells programmed to a plurality of program states; 
     performing a program verify operation on memory cells connected to the selected word line 
     5performing a retention acceleration operation by boosting a channel of the cell string based on being a program pass.


Regarding claim 20:  Likewise, it is suggested to amend the claim as follows:

20. The method of claim 16, comprising: 
     performing another  based on  being a program fail.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 16:  The claim recites “the selected word lines”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 17-20 depend on claim 16.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (US 2017/0076813 A1).

Regarding claim 1:  Kato (FIG. 1, FIG. 2, FIG. 5, FIG. 6; [0088-0103]) teaches a semiconductor memory device, comprising: 
     a memory cell array including a plurality of memory blocks (Memory cell array 130 in FIG. 1 and FIG. 2); 
     a peripheral circuit (the circuits in NAND flash memory 120 other than array 130) configured to perform a program 5operation on a selected memory block among the plurality of memory blocks; and 
     control logic (Control circuit 122 or CPU 114) configured to control the peripheral circuit to perform a retention acceleration operation (a de-trap operation executed from T8 to T9) including boosting a channel of a plurality of cell strings in the selected memory block 10between a program voltage applying operation and a program verify operation during the program operation (the operation executed from T0 to T10 in FIG. 6).

Regarding claim 2:  Kato teaches the semiconductor memory device of claim 1, wherein the peripheral circuit includes: 
     15a voltage generation circuit (a voltage generation driver in 122; [0047]) configured to generate, during the retention acceleration operation, a first set voltage (VREAD in FIG. 6 and FIG. 9) to be applied to unselected word lines of the selected memory block, and a second set voltage (VSS in FIG. 6 and FIG. 9) to be applied to a selected word line of the selected memory block; 
     20a row decoder (Row address buffer/row decoder 140 in FIG. 1) configured to apply the first set voltage and the second set voltage to the unselected word lines and the selected word line of the selected memory block, respectively; and 
     a page buffer group (Data latch circuit 124 and Sense amplifier 125) configured to control a potential of bit lines of the selected memory block or sense the potential or a 38current amount of the bit lines.

Regarding claim 3: Kato teaches the semiconductor memory device of claim 2, wherein the row decoder is configured to apply a turn-off voltage (VSS) to a 5source select line (SGS) and a drain select line (SGD) of the selected memory block, during the retention acceleration operation (as seen in FIG. 6 from T8 to T9). 

Regarding claim 4:  Kato (FIG. 6; [0091]; “Specifically, the selected NAND string is in a floating state”) teaches the semiconductor memory device of claim 3, wherein the row decoder is configured to control the channel of the 10plurality of cell strings in the selected memory block to have a floating state during the retention acceleration operation (a state, wherein the channel or string is cut off from the bit line and the source line, that permits the voltage of the channel region to be boosted by capacitive coupling with unselected word lines is considered to be a floating state as quoted by Kato).  

Regarding claim 5:  Kato ([0091-0092]; “the potential of the surface of the well 12 is boosted by capacitive coupling.”; “the potential of the channel region CHA of the unselected transistor MT, which neighbors the selected memory cell transistor MT, is sufficiently boosted.”) teaches the semiconductor memory device of claim 4, wherein the channel of the plurality of cell strings is boosted by the 15first set voltage, and the first set voltage is higher than the second set voltage (VREAD is greater than VSS as seen in FIG. 6; VSS=0V and VREAD is around the value of VPASS as disclosed in [0088]; VPASS is 5-10V as disclosed in [0079]).  

Regarding claim 6:  Kato (FIG. 6) teaches the semiconductor memory device of claim 1, wherein the control logic is configured to control the peripheral circuit to 20perform the retention acceleration operation (T8 to T9) immediately after the program voltage applying operation (T5 to T8) is performed.  

Regarding claim 7:  Kato (FIG. 6) teaches the semiconductor memory device of claim 1, wherein the control logic is configured to 39control the program voltage applying operation and the program verify operation to be performed on the selected memory block during the program operation, and control the peripheral circuit to perform the retention 5acceleration operation when the program operation is determined as a program pass as a result of the program verify operation (Kato teaches that regardless of the result of the program very operation, the de-trap operation is executed along with the verify operation within a program operatoin).

	


	



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827